      Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Mohamed Sabra and Council on American-             No. CV-20-01080-PHX-SMB
     Islamic Relations of Arizona,
10                                                      ORDER
                      Plaintiffs,
11
     v.
12
     Maricopa County Community              College
13   District and Nicholas Damask,
14                    Defendants.
15
16             Pending before the Court is Defendants’ Motion to Dismiss. (Doc. 25) Although a
17   preliminary injunction motion is also pending, the Court has postponed its ruling on that
18   motion until resolving this one because of the dispositive legal issues raised. (Doc. 27) Oral
19   argument was heard on August 6, 2020 for this motion. (Doc. 33) After considering the
20   pleadings and oral argument, the Court will grant the motion for the reasons explained
21   below.
22        I.      BACKGROUND
23             Arising out of an Islamic Terrorism module in an online World Politics course
24   taught by Dr. Nicholas Damask, this case tests the limits of the First Amendment’s Religion
25   Clauses. Mohamed Sabra enrolled in this spring semester course at Scottsdale Community
26   College (“SCC”) in 2020. (Id. ¶ 7.) Its syllabus describes it as one that will provide an
27   “[i]ntroduction to the principles and issues relating to the study of international relations.
28   Evaluation of the political, economic, national, and transnational rationale for international
      Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 2 of 12



 1   interactions.” (Id.)
 2          The course is organized into six modules, each containing multiple components to
 3   explore various topics concerning world politics. (Id. ¶ 8.) The Islamic Terrorism module
 4   challenged by Mr. Sabra and the Council on American-Islamic Relations of Arizona
 5   (“CAIR-AZ”) had three components: a PowerPoint presentation, excerpts from Future
 6   Jihad, and a quiz. (Id. ¶¶ 8-9.) The PowerPoint presentation explored world politics
 7   through three sub-topics: (1) “Defining Terrorism”; (2) “Islamic Terrorism: Definition”;
 8   and (3) “Islamic Terrorism: Analysis.” (Id. ¶¶ 10-32.) The second component required
 9   students to read excerpts from Future Jihad, a book published by Walid Phares, and the
10   quiz evaluated students on their comprehension of course material with twenty-five
11   multiple choice questions. (See id. ¶¶ 33-53.)
12          Plaintiffs take issue with Dr. Damask’s instruction throughout these various Islamic
13   Terrorism module components, alleging that his teachings violate the Establishment Clause
14   and Free Exercise Clause of the First Amendment to the United States Constitution. (Id. ¶¶
15   64-74.) Plaintiffs allege his instruction unconstitutionally “conclude[es] that Islam
16   ‘mandates’ terrorism and the killing of Non-Muslims, and that this is the only interpretation
17   of religious texts, but without any disclaimer to inform students that this is one-perspective
18   and that Islam itself does not condone terrorism.” (Id. ¶ 67.) They further allege that Dr.
19   Damask “is not teaching that only some extremists espouse these beliefs, but rather that
20   literally, Islam itself teaches the mandates of terrorism.” (Id. ¶ 68.) And “[t]he only
21   objectively reasonable construction of [Dr.] Damask’s actions,” Plaintiffs allege, “is that
22   his primary message is the disapproval of Islam.” (Id. ¶ 69.) As it specifically concerns the
23   quiz, Plaintiffs allege “[it] forced [Mr.] Sabra to agree to [Dr. Damask’s] radical
24   interpretation of Islam.” (Id. ¶ 74.) And when Mr. Sabra refused to answer questions in
25   accordance with what he learned in the course, his answers were marked wrong, and his
26   course grade was negatively impacted. (Id.)
27          Plaintiffs’ Establishment Clause and Free Exercise Clause claims are brought
28   against Dr. Damask in his individual and official capacities and the Maricopa County


                                                 -2-
         Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 3 of 12



 1   Community College District (“MCCCD”) under 42 U.S.C. § 1983.1 Each Plaintiff requests
 2   declaratory and injunctive relief, nominal damages, and attorneys’ fees and costs. Dr.
 3   Damask and MCCCD move to dismiss both Plaintiffs’ claims under Federal Rules of Civil
 4   Procedure 12(b)(1) and 12(b)(6).
 5        II.      LEGAL STANDARD
 6              “Federal courts are courts of limited jurisdiction. They possess only that power
 7   authorized by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511
 8   U.S. 375, 377 (1994). As a result, “[i]t is to be presumed that a cause lies outside this
 9   limited jurisdiction and the burden of establishing the contrary rests with the party asserting
10   jurisdiction.” Id. (internal and external citations omitted). Under Federal Rule of Civil
11   Procedure 12(b)(1), a party may move to dismiss for lack of subject-matter jurisdiction.
12   Carijano v. Occidental Petroleum Corp., 643 F.3d 1216, 1227 (9th Cir. 2011). Motions to
13   dismiss under this Rule “may attack either the allegations of the complaint as insufficient
14   to confer upon the court subject matter jurisdiction, or the existence of subject matter
15   jurisdiction in fact.” Renteria v. United States, 452 F.Supp.2d 910, 919 (D. Ariz. 2006)
16   (citing Thornhill Publ’g Co., Inc. v. Gen. Tel. & Elec. Corp., 594 F.2d 730, 733 (9th Cir.
17   1979)). And “unlike a motion under Rule 12(b)(6), the moving party may submit ‘affidavits
18   or any other evidence properly before the court.’” Assoc. of Am. Med. Colleges v. United
19   States, 217 F.3d 770, 778 (9th Cir. 2000) (quoting St. Clair v. City of Chico, 880 F.2d 199,
20   201 (9th Cir. 1989)). If the moving party submits evidence showing a lack of subject matter
21   jurisdiction, “[i]t then becomes necessary for the party opposing the motion to present
22   affidavits or any other evidence necessary to satisfy its burden of establishing that the court,
23   in fact, possesses subject matter jurisdiction.” St. Clair, 880 F.2d at 201. But “[w]hen the
24   motion to dismiss attacks the allegations of the complaint as insufficient[,]” like here, “all
25   allegations of material fact are taken as true and construed in the light most favorable to
26   the nonmoving party.” Renteria, 452 F.Supp.2d at 919 (citing Fed’n of African Am. Contr.
27   1
       MCCCD is alleged to have had constructive knowledge of Dr. Damask’s allegedly
28   unconstitutional conduct. (Id. ¶¶ 57, 58, 70.) In addition, Dr. Damask is alleged to be a
     policymaker for MCCCD. (Id. ¶¶ 59, 71.)

                                                  -3-
         Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 4 of 12



 1   v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir. 1996)).
 2           In addition to moving to dismiss for lack of subject-matter jurisdiction, a party may
 3   move to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6). When evaluating
 4   a complaint under Rule 12(b)(6), well-pled factual allegations are presumed true and
 5   construed in the light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d
 6   1063, 1067 (9th Cir. 2009). To survive a Rule 12(b)(6) motion to dismiss, a complaint must
 7   meet Rule 8(a)(2)’s minimum requirements. Rule 8(a)(2) requires a “short and plain
 8   statement of the claim showing that the pleader is entitled to relief,” so that the defendant
 9   has “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
11   (1957)). A complaint setting forth a cognizable legal theory survives a motion to dismiss
12   if it contains enough factual allegations stating a claim to relief that is “plausible on its
13   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
14   Facial plausibility only exists if the pleader sets forth “factual content that allows the court
15   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
16   Id. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
17   statements, do not suffice.” Id. Plausibility does not equal “probability,” but requires “more
18   than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a complaint
19   pleads facts that are ‘merely consistent’ with a defendant’s liability, it ‘stops short of the
20   line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly,
21   550 U.S. at 557).
22        III.   DISCUSSION
23           The Court begins with Defendants’ challenges to the Court’s power to hear this case.
24   Just because Plaintiffs allege First Amendment claims does not necessarily mean the Court
25   can render a judgment affecting the parties’ rights.2 Rather, only if the Court has
26
     2
      At the preliminary injunction evidentiary hearing that was ultimately vacated pending the
27
     Court’s ruling on this motion, Plaintiffs’ counsel argued that “the Court has jurisdiction to
28   hear a First Amendment Establishment Clause [case].” (Doc. 27.) This is of course only
     partially true. Although Congress can, and has limited the Court’s jurisdiction by statute,

                                                  -4-
      Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 5 of 12



 1   jurisdiction can the parties’ grievances be heard. If that is the case, the Court will turn to
 2   the remaining arguments under Rule 12(b)(6).
 3             A. Article III Standing
 4          The Court’s jurisdiction is limited to cases and controversies. Raines v. Byrd, 521
 5   U.S. 811, 818 (1997). “Without jurisdiction the court cannot proceed at all in any cause.
 6   Jurisdiction is power to declare the law, and when it ceases to exist, the only function
 7   remaining to the court is that of announcing the fact and dismissing the cause.” Ex parte
 8   McCardle, 74 U.S. 506, 514 (1868); DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341
 9   (2006) (“If a dispute is not a proper case or controversy, the courts have no business
10   deciding it, or expounding the law in the course of doing so.”). To show a case or
11   controversy exists, each plaintiff must establish that he, she, or it has standing to bring its
12   alleged claims. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). To show such a
13   thing, “[each] plaintiff must demonstrate (1) that [he, she, or it] suffered an injury in fact
14   that is concrete, particularized, and actual or imminent, (2) that the injury was caused by
15   the defendant[s], and (3) that the injury would likely be redressed by the requested judicial
16   relief.” Thole v. U.S. Bank N.A., 140 S.Ct. 1615, 1618 (2020).
17          Here, Dr. Damask and MCCCD argue that Plaintiffs lack standing to bring their
18   First Amendment claims because Mr. Sabra finished the World Politics course at SCC
19   before bringing this action and no “official policy” is alleged to have caused their injuries.
20   (Doc. 25 at 2, 7-12.) Without meaningfully disputing that Mr. Sabra lacks standing because
21   his claims are moot—Plaintiffs merely state “Mr. Sabra is requesting money damages”—
22   they argue that CAIR-AZ has organizational standing. (Doc. 29 at 8-12.) They further
23   argue that the complaint alleges a municipal policy that caused their injuries and permits
24   their lawsuit against MCCCD and Dr. Damask in his official capacity. (Id. at 10-12.)
25                     i. Mr. Sabra’s Has Standing for His Constitutional Claims.
26          Standing for each claim must continue to exist throughout the course of litigation,
27
28   see e.g. 28 U.S.C. § 1331, the standing requirement in Article III of the United States
     Constitution is an entirely separate inquiry. See Lujan, 504 U.S. at 560–61.

                                                  -5-
         Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 6 of 12



 1   or the claim becomes moot. Doe v. Madison School Dist. No. 321, 177 F.3d 789, 797-98
 2   (9th Cir. 1999); Ruiz v. City of Santa Maria, 160 F.3d 543, 549 (9th Cir. 1998) (“Generally,
 3   an action is moot when the issues presented are no longer ‘live’ or the parties lack a legally
 4   cognizable interest in the outcome.”).
 5           Here, it is undisputed Mr. Sabra completed the World Politics course; therefore, it
 6   does not appear that the Court could remedy his alleged injuries by declaratory or
 7   injunctive relief. However, Plaintiffs request nominal damages on Mr. Sabra’s behalf,
 8   which permits the Court to provide relief. Thus, Mr. Sabra’s request for declaratory and
 9   injunctive relief are moot, but his request for nominal monetary damages survives. See
10   Doe, 177 F.3d at 798.
11                     ii. CAIR-AZ lacks standing
12           An organization may have Article III standing to sue on its own behalf when “it can
13   demonstrate: (1) frustration of its organizational mission; and (2) diversion of its resources
14   to combat the particular [conduct] in question.” Am. Diabetes Ass'n v. United States Dep't
15   of the Army, 938 F.3d 1147, 1154 (9th Cir. 2019) (quoting Smith v. Pac. Properties & Dev.
16   Corp., 358 F.3d 1097, 1105 (9th Cir. 2004)).3 “An organizational plaintiff must allege
17   ‘more than simply a setback to the organization’s abstract social interests.’” Mecinas v.
18   Hobbs, No. CV-19-05547-PHX-DJH, 2020 WL 3472552, at *9 (D. Ariz. June 25, 2020)
19   (quoting Havens Realty Corp. v. Coleman, 455 U.S. 363, 379, 102 S.Ct. 1114, 71 L.Ed.2d
20   214 (1982)). “It must instead show that it would have suffered some other injury if it had
21   not diverted resources to counteracting the problem.” La Asociacion de Trabajadores de
22   Lake Forest v. Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010). Courts have found
23
24   3
       Alternatively, “[a]n organization has standing to sue on behalf of its members where: ‘(a)
25   its members would otherwise have standing to sue in their own right; (b) the interests it
     seeks to protect are germane to the organization's purposes; and (c) neither the claim
26   asserted nor the relief requested requires the participation of individual members in the
     lawsuit.’” Am. Diabetes Ass'n, 938 F.3d at 1154 (quoting Ecological Rights Found., 230
27
     F.3d at 1147). Plaintiffs do not argue for associational standing under this theory. “CAIR-
28   AZ’s organizational standing stems from Defendants’ [conduct], not from Mr. Sabra’s
     separate injuries.” (Doc. 29 at 10.)

                                                 -6-
      Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 7 of 12



 1   organizational standing is present where an organization is not simply going about their
 2   business as usual, but where the organization “had altered their resource allocation to
 3   combat the challenged practices.” Am. Diabetes Ass’n, 938 F.3d at 1154. Further, in
 4   Havens Realty, the Supreme Court found organizational standing after determining that the
 5   organization had established a “‘concerted and demonstrable injury to [its] activities.’” Id.
 6   (citing Havens Realty, 455 U.S. at 379, 102 S.Ct. 1114).
 7          “[CAIR-AZ] is an Arizona-based 501(c)(3) non-profit organization committed to
 8   advocacy and protecting the civil rights of American Muslims while promoting justice.”
 9   (Doc. 1 ¶ 2.) “To remedy the damage done by Damask, CAIR-AZ has had to divert their
10   resources to create a campaign correcting the Islamophobic information. CAIR-AZ has
11   contracted with a religious scholar to create materials for this campaign. (Doc. 1 ¶ 63.)”
12   CAIR-AZ has not stated how hiring a religious scholar to create materials to advocate
13   against Islamophobic information is anything out of the realm of the normal advocacy that
14   they do.
15          Here, CAIR-AZ, unlike the organization in Havens, has not established a concrete
16   and demonstrable injury that would allow them to have standing against the Defendants.
17   CAIR-AZ has not effectively shown that it would have suffered an injury if it had not
18   diverted resources to counteract Dr. Damask’s allegedly “Islamophobic” teachings.
19   Instead, the module of Dr. Damask’s course that contained the materials and quiz at issue
20   are akin to a mere social setback for CAIR-AZ’s abstract social interest of advocacy and
21   protecting the civil rights of American Muslims while promoting justice. Although the
22   Complaint alleges that CAIR-AZ created a campaign to combat the misinformation and
23   contracted with a religious scholar to create material for the campaign (Doc. 1 ¶ 63.), the
24   Plaintiffs do not allege that creating material to correct Islamophobic information is not a
25   normal function of their advocacy and not “business as usual.” See Amer. Diabetes Ass’n,
26   938 F.3d at 1154. The Complaint also fails to specify from which source CAIR-AZ
27   diverted resources to create the campaign. Thus, the Court finds that CAIR-AZ does not
28   allege a concrete and demonstrable injury and has not effectively shown a diversion of


                                                 -7-
      Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 8 of 12



 1   resources that is not a normal part of the organization’s activities. Thus, CAIR-AZ lacks
 2   organizational standing under Article III to bring claims against the Defendants, and their
 3   claims must be dismissed pursuant to Rule 12(b)(1).
 4          B. Failure to State a Claim Under Rule 12(b)(6)
 5          Mr. Sabra has standing so the Court addresses Defendants’ alternative argument that
 6   the complaint alleges no First Amendment claim as a matter of law and must be dismissed.
 7   (Doc. 25 at 2, 12-17.) Defendants also argue that even if it adequately alleges these claims,
 8   no claim can be brought against Dr. Damask in his individual capacity under the doctrine
 9   of qualified immunity. (Id. at 2, 17-19.) Plaintiffs disagree, arguing that the complaint
10   plausibly alleges First Amendment claims, (Doc. 29 at 12-20), and that clearly established
11   law prohibited Dr. Damask’s allegedly unconstitutional instruction. (Id. at 20-22). The
12   Court addresses each claim in turn before Dr. Damask’s claim to qualified immunity.
13                      i. Establishment Clause
14          “The Religion Clauses of the First Amendment provide that ‘Congress shall make
15   no law respecting an establishment of religion, or prohibiting the free exercise thereof.’”
16   Espinoza v. Montana Dept. of Rev., 140 S.Ct. 2246, 2254 (June 30, 2020). This includes
17   not only government approval of religion, but its disapproval of or hostility toward religion.
18   American Family Association, Inc. v. City & Cty. of San Francisco, 277 F.3d 1114, 1121
19   (9th Cir. 2002); C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 985
20   (9th Cir. 2011).
21          Courts are directed to apply the “Lemon test” in cases challenging government
22   conduct under the Establishment Clause. Id. at 1121. Government action regarding religion
23   only satisfies the Establishment Clause if it (1) has a secular purpose; (2) does not have the
24   principle or primary effect of advancing or inhibiting religion; and (3) does not foster
25   excessive entanglement with religion. Lemon v. Kurtzman, 403 U.S. 602, 614 (1971).
26          Plaintiffs argue that the challenged module fails under the second prong of the
27   Lemon test. “Under the second prong of the Lemon test, [the Court] must consider whether
28   the government action has the principal or primary effect of advancing or inhibiting


                                                 -8-
         Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 9 of 12



 1   religion.” Am. Family, 277 F.3d at 1122 . When making this determination, courts decide
 2   whether it would be “objectively reasonable for the government action to be construed as
 3   sending primarily a message of either endorsement or disapproval of religion.” Vernon v.
 4   City of L.A., 27 F.3d, 1385, 1398 (9th Cir. 1994); Am. Family, 277 F.3d at 1122 (“A
 5   reasonable, informed and objective observer would not the view the primary effect of this
 6   resolution as inhibition of religion.”). The analysis is whether the government action
 7   “‘primarily’ disapproves” of religious beliefs notwithstanding the fact that one may infer
 8   possible government disapproval of religious beliefs. Vernon, 27 F.3d at 1398. Under this
 9   objective standard, even where the government practice reflects “some disapproval” of
10   religion, this alone is not enough to run afoul of the Establishment Clause. California
11   Parents for Equalization of Educ. Mat. v. Torlakson, 370 F.Supp.3d 1057, 1079 (N.D. Cal.
12   2019). “Courts have long emphasized the importance of academic freedom in deciding the
13   appropriate curriculum for the classroom.” Smith v. Arizona, No. CV 11-1437-PHX-JAT,
14   2012 WL 3108818, at *7 (D. Ariz. July 31, 2012).
15           Examining the course as a whole, a reasonable, objective observer would conclude
16   that the teaching’s primary purpose was not the inhibition of religion. The offending
17   component was only a part of one-sixth of the course and taught in the context of explaining
18   terrorism. One aspect of terrorism is Islamic terrorism. Only in picking select quotes from
19   the course can one describe the module as anti-Islam. Dr. Damask also quotes Peter Bergen
20   for the view that the terrorist threat comes from radical terror groups that represent a
21   “twisted” variant of Islam as a whole.4 Thus, the Court finds that the primary effect of Dr.
22   Damask’s course is not the inhibition of the practice of Islam. Therefore, the Plaintiffs’
23   Establishment Clause claims must be dismissed pursuant to Rule 12(b)(6).
24
25   4
       Further, as Plaintiff’s counsel misstated in oral argument, Question 19 of Dr. Damask’s
26   quiz on terrorism states: “Walid Phares notes that although ‘gullible’ Westerners are taught
     that jihad can have two meanings, people in the Arabic world understand that its
27
     overwhelmingly obvious meaning is______.” (Doc. 1, Ex. 3). This question merely asks
28   students to identify the opinion of Walid Phares regarding Islam, not to adopt his position
     on Islam.

                                                -9-
     Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 10 of 12



 1                 ii.    Free Exercise Clause
 2          “The Free Exercise Clause, which applies to the States under the Fourteenth
 3   Amendment, ‘protects religious observers against unequal treatment’ and against ‘laws that
 4   impose special disabilities on the basis of religious status.’” Espinoza, 2020 WL 3518364,
 5   at *5 (quoting Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.Ct. 2012, 2021
 6   (2017)). In order to demonstrate a violation of the Free Exercise Clause, “a litigant must
 7   show that challenged state action has a coercive effect that operates against the litigant’s
 8   practice of his or her religion.” Grove v. Mead Sch. Dist. No. 354, 753 F.2d 1528, 1533
 9   (9th Cir. 1985). Put another way, the challenged government conduct must substantially
10   burden a religious practice. Am. Family, 277 F.3d at 1123. The factors to consider in a Free
11   Exercise challenge are: “(1) the extent of the burden upon the exercise of religion, (2) the
12   existence of a compelling state interest justifying that burden, and (3) the extent to which
13   accommodation of the complainant would impede the state's objectives. Id. (citing
14   Callahan v. Woods, 736 F.2d 1269, 1273 (9th Cir. 1984)).
15          Curriculum that merely conflicts with a student’s religious beliefs does not violate
16   the Free Exercise Clause. Parker v. Hurley, 514 F.3d 87, 106 (1st Cir. 2008) (requirement
17   that public school students to read a book featuring gay couples did not violate
18   constitutional rights of Christian parents or children); California Parents for Equalization
19   of Educ. Materials v. Torlakson, 267 F. Supp.3d 1218, 1225-27 (N.D. Cal. 2017) (ruling
20   that requiring students to learn class material that the plaintiffs viewed as “derogatory
21   towards Hinduism” did not violate the Free Exercise Clause). “‘[D]istinctions must be
22   drawn between those governmental actions that actually interfere with the exercise of
23   religion, and those that merely require or result in exposure to attitudes and outlooks at
24   odds with perspective prompted by religion.’” Torlakson, 267 F.Supp.3d at 1226-27
25   (quoting Grove, 753 F.2d at 1543). Government action that merely offends religious beliefs
26   do not violate the Free Exercise Clause, “‘actual burden on the profession or exercise of
27   religion is required.’” Id. at 1227 (quoting Groves, 753 F.2d at 1543).
28          Here, Mr. Sabra alleges that he was forced to choose between denouncing his


                                                 - 10 -
     Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 11 of 12



 1   religion by selecting the “correct” answer or receiving a lower grade. That is simply not
 2   correct. As Defendants point out, Mr. Sabra was not required to adopt the views expressed
 3   by Dr. Damask or the authors Dr. Damask cited to in his course, but only to demonstrate
 4   an understanding of the material taught. Dr. Damask’s course did not inhibit Mr. Sabra’s
 5   personal worship in any way. Instead, Mr. Sabra was simply exposed to “attitudes and
 6   outlooks at odds” with his own religious perspective. See Torlakson, 267 F.Supp.3d at
 7   1226-27. Therefore, as a matter of law, the Court finds that the Plaintiff’s allegations do
 8   not amount to a violation of the Free Exercise Clause by the Defendants, and these claims
 9   must be dismissed pursuant to Rule 12(b)(6).
10                 iii.   Dr. Damask’s Qualified Immunity
11          Government officials are entitled to qualified immunity from civil damages unless
12   their conduct violates “clearly established statutory or constitutional rights of which a
13   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
14   Officials are not entitled to qualified immunity if “(1) they violated a federal statutory or
15   constitutional right, and (2) the unlawfulness of their conduct was ‘clearly established at
16   the time.’” District of Columbia v. Wesby, — U.S. —, 138 S. Ct. 577, 589 (2018) (quoting
17   Reichle v. Howards, 566 U.S. 658, 664, (2012)). Courts may address either prong first
18   depending on the circumstances in the case. Pearson v. Callahan, 555 U.S. 223, 230–32,
19   235-36 (2009).
20          In determining whether a constitutional right was clearly established at the time of
21   the alleged violation, “a case directly on point” is not required, “but existing precedent
22   must have placed the statutory or constitutional question beyond debate.” Mullenix v. Luna,
23   136 S. Ct. 305, 308 (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011)). Both
24   Defendants and Plaintiffs have cited to numerous cases surrounding what constitutes an
25   Establishment Clause violation in a college classroom. An analysis of those cases
26   demonstrates that existing precedent is anything but clear. This is especially true in the
27   context of teaching topics that surround and /or incorporate religion. See, e.g., C.F. ex rel.
28   Farnan, 654 F.3d at 986 (finding that the law on Establishment Clause violations by


                                                 - 11 -
     Case 2:20-cv-01080-SMB Document 34 Filed 08/18/20 Page 12 of 12



 1   teachers in the classroom “was not clearly established at the time of the events in
 2   question”). See also Smith v. Arizona, 11-1437-PHX-JAT, 2012 WL 3108818, at *7
 3   (refusing to conclude that a community college professor would have been aware that
 4   conduct was in violation of “clearly established constitutional right.”).
 5           The Court cannot conclude that Dr. Damask would have been on notice that his
 6   actions might be unconstitutional and therefore finds that he would be entitled to qualified
 7   immunity if Plaintiff’s claims had not been dismissed on other grounds.
 8           IV.CONCLUSION
 9           For the reasons discussed above,
10           IT IS ORDERED granting Defendants’ Motion to Dismiss (Doc. 25).
11           IT IS FURTHER ORDERED directing the Clerk of the Court to terminate this
12   case.
13           Dated this 18th day of August, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 12 -
